Title: To George Washington from Canadian Officers, 14 July 1783
From: Canadian Officers
To: Washington, George


                        
                             14 July 1783
                        
                        To His Excellency General Washington &c. &c.
                        The Subscribers in behalf of themselves and the Canadian Officers, Refugees—and driven from their Country by
                            this burthensome War beg leave to lay before your Excellency their sad situation—seeing themselves abandoned in general by
                            those who have conducted them in the just cause they have been engaged in since 1775—first with General Montgomery who
                            came with powers & orders from your Excellency and secondly with Genl Wooster in 1776. in consequence of Orders,
                            & promises as well from your Excellency as from the honorable Congress, that all the Citizens of Canada who would
                            Join them should be protected and receive satisfaction for their trouble. In consequence of these promises the Canadian
                            Refugees did not hesitate to do all in their power to gain the object it has pleased God to grant us.
                        Seeing therefore that we are Victorious over our Enemies—with every advantage that could have been
                            expected—We have only the glory of having assisted you in acquiring these advantages—and remain forgotten for having left
                            our Country to assist the United States—After leaving our little Property we are reduced to live like beggars without any
                            thing to subsist on or any assistance from those whose cause we have supported with so much Zeal We dare ask of your
                            Excellence your assistance in this our indigent situation regarding you as our father we beg you to hearken to the
                            plaintive voice of us poor Strangers—who have full confidence of receiving from you that succour we ask.
                        Besides—is it not very disgracefull to us Strangers unacquainted with the Language to see ourselves likely to
                            lose the small advances we made to assist the army in Canada in 1776. without your Excellency will please to help us. and
                            we cannot bring ourselves think you will refuse us.
                    